Smith, J. (concurring).
I join Judge Ciparick’s majority opinion, and add a few words to respond to Judge Graffeo’s thoughtful concurrence.
I agree that the exploitation of children by child pornographers is an appalling evil; on this, I have no doubt that the Court is unanimous. I also acknowledge that, as Judge Graffeo says, Penal Law §§ 263.15 and 263.16 are designed to target the consumers of child pornography, in the hope of eliminating the market for it. Indeed, under section 263.15 as we interpreted it in People v Keyes (75 NY2d 343 [1990]), the punishment for consumers is severe: One who merely obtains child pornography for his personal use is guilty of “promoting” it, a class D felony.
Judge Graffeo argues, in substance, that we can best effectuate the Legislature’s intention by reading the statutes expansively, to include as many “consumers” as the statutory language can reasonably be interpreted to permit. I do not agree.
*313Under Judge Graffeo’s reading, someone who does no more than click on a link for the purpose of looking at a pornographic picture for free—someone who has never interacted with a child victim, has never copied, downloaded or saved a pornographic picture of a child, and has never put a penny in the pocket of a child pornographer—is subject to up to seven years in prison for a first offense (see Penal Law § 70.00 [2] [d]). This is surely a stringent punishment for someone whom many would think more pathetic than evil. Nor can we safely assume that bringing as many consumers as possible within the reach of the law is the most effective way to lessen or eliminate the trade: A policy of draconian enforcement directed at the most minor and peripheral of users is perhaps no more likely to eliminate child pornography than a similar policy would be to eliminate illegal drugs.
These questions are for the Legislature to decide, of course. But we should not assume that the Legislature, where it has not plainly said so, intended to criminalize all use of child pornography to the maximum extent possible. I agree with Judge Graffeo that the statutes, as written, draw no line between consumers who pay for images and those who look at them for free (see concurring op of Graffeo, J., at 312); to me, however, this is a reason to be restrained, rather than aggressive, in deciding what acts have been made criminal.
Chief Judge Lippman and Judges Read, Smith and Jones concur with Judge Ciparick; Judge Graffeo concurs in result in a separate opinion in which Judge Pigott concurs; Judge Smith concurs in another opinion.
Order modified, etc.